Citation Nr: 0831743	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-24 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1966 to 
October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.


FINDING OF FACT

The evidence fails to show that the veteran has PTSD based on 
an in-service stressor.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran believes that he has PTSD based on his 
experiences in service. 
On his initial stressor form, the veteran listed his 
stressors as 1) fear of going to Vietnam, 2) being bombed 
often, 3) seeing and smelling body bags and seeing wounded 
soldiers going back to the states, and 4) being sent 
incountry with a weapon.

The veteran further elaborated on his reported stressors in a 
January 2004 statement in which he indicated that he began 
seeing the evidence of the war while stationed in Okinawa, as 
planes returned full of bullet holes, and B-52s were always 
coming and going.  

The veteran also indicated that in December 1967 he was 
chosen for a TDY to Cam Ranh Bay, Vietnam (and service 
personnel records corroborate the veteran's statement that he 
was temporarily stationed Vietnam).  The veteran reported 
that while in Cam Ranh Bay he could hear machine guns firing 
on the perimeter of the base and he could hear bombs going 
off in the distance.  The veteran indicated that occasionally 
his base would get bombed as well, although he provided no 
additional details describing any specific bombing.  The 
veteran also reported that seeing all of the body bags was 
very upsetting.  The veteran indicated that after returning 
to Okinawa he was sent back to Cam Ranh Bay in the summer of 
1968.  The veteran recalled that during this tour he was 
chosen to go with several other technicians to recover parts 
from a downed plane; and he reported being issued full combat 
gear.  The veteran stated that when they reached the plane, 
they found an enemy mortar which the demolition experts had 
to take care of.  The veteran also reported that while they 
were there, a bomb hit 500 yards from their position (per the 
veteran's estimate).  

After his temporary posting in Vietnam, the veteran indicated 
that he returned to Okinawa, and then was transferred to 
Castle AFB in Merced, California.  At Castle, the veteran 
reported that he personally witnessed three B-52s crash and 
burn in a several month period.  The veteran stated that the 
first plane accident occurred about 500 yards away and killed 
all 7 crew members.  The second crash, the veteran reported 
that he and a friend were waiting on a runway to perform 
maintenance on a B-52, but the plane crashed on the runway 
and skidded to a halt not far from where they were stationed.  
The veteran indicated that two weeks later another plane 
crashed and burst into flames less than 100 yards from where 
he was sitting.

The veteran also submitted two statements from friends and 
relatives indicating that his personality changed while he 
was serving in Asia.

The veteran presented for treatment at VA in April 2003.  At 
the April treatment session, it was reported that the veteran 
had been in a combat zone and had seen many casualties.  
However, there was no specific evidence submitted to support 
the assertion that the veteran was in a combat zone, other 
than the fact that he was stationed in the Republic of 
Vietnam.  

The veteran was seen by a VA psychiatrist in July 2003.  The 
psychiatrist noted that the veteran had been stationed in 
Vietnam for two stints; and the veteran stated that seeing 
body bags was a stressor, as was being on a base that had 
been bombed recently.  The psychiatrist reported that the 
incident that most stood out to the veteran was having to go 
"in-country" to retrieve some parts from a plane.  However, 
the psychiatrist found that the veteran was not specific 
about the trauma that occurred there.  The psychiatrist 
indicated that the veteran reported multiple symptoms of 
PTSD, but the Criterion A stressor was mainly being in 
Vietnam, although the psychiatrist felt that the veteran's 
reaction to that seemed to be in excess.  The veteran was 
diagnosed with depression, and a note was made to rule out 
PTSD.  

In September 2003, the same VA psychiatrist saw the veteran 
again and noted that it was likely that the veteran had PTSD 
(although the psychiatrist later concluded that the veteran 
in fact did not have PTSD after additional treatment 
sessions).  Nevertheless, the psychiatrist found that the 
veteran was still somewhat vague about his trauma history 
(the veteran had been discussing the repeated viewing of body 
bags).  The veteran also reported being in a combat zone and 
being assaulted with weapons.

In January 2004, the veteran was seen by a VA social worker.  
The veteran reported feeling a constant sense of danger while 
in Vietnam, fearing incoming artillery, feeling uncertainty 
about the loyalties of the civilians that were on the base, 
and he was particularly disturbed by the many body bags he 
saw.  The veteran also reported an incident where he found a 
large, live enemy shell and another incident where they had 
to take immediate cover while working on a wing engine (it 
appears that these events were described as separate 
incidents in this session, whereas in the veteran's stressor 
statement, he reported them as part of the same incident).  
The social worker noted that while the veteran reported re-
experiencing, avoidance, and hyper-arousal, his self-reported 
trauma was still vague; and, from the information that was 
presented, the social worker found that it was questionable 
whether the veteran met Criteria A for a full PTSD diagnosis.  
The social worker considered the veteran's symptomatology was 
most compatible with a diagnosis of adjustment disorder.

In February 2004, the veteran again saw the social worker and 
elaborated on the most disturbing experiences of his military 
tour; which included being told that 17,000 Viet Cong were 
advancing towards Cam Ranh Bay during the Tet offensive; 
being disturbed by his overall experience in Cam Ranh Bay as 
trip wires were regularly set off, he was unable to carry a 
weapon, and there was in-coming artillery periodically; 
viewing body bags and wounded soldiers; and reportedly 
witnessing three B-52 crashes while stationed at Castle AFB.  
The social worker again found the veteran's reported 
symptomatology did not fit the intensity of symptoms and 
exposure necessary for a full diagnosis of PTSD.

The veteran had another appointment in March 2004, at which 
he recounted many of the same experiences that were discussed 
at the February session; but, once again, the social worker 
found that while the veteran's symptomatology had 
similarities to PTSD, neither the symptoms (intensity and 
characteristics), nor the Category A exposure warranted a 
full diagnosis of PTSD.  It was noted that the veteran's 
military experience was marked with anxiety, and uncertainty; 
but, while it was a significant period in the veteran's 
development, it was not markedly unique from the experiences 
of many servicemen during that era.

The veteran was seen again by the VA psychiatrist in March 
2004.  The veteran reportedly felt strongly that he had PTSD, 
and was unable to discuss what life might be like without a 
PTSD diagnosis.  The psychiatrist indicated that the veteran 
continued to report symptoms that were consistent with PTSD 
(although a relatively mild case at that), but his trauma 
history was quite sparse; and the veteran's self-report 
appeared much worse than his actual presentation.  The 
psychiatrist informed the veteran that it was unlikely he 
would ever diagnose him with PTSD.  

At an April 2004 treatment session, the VA social worker 
again found that the veteran did not meet the criteria or a 
diagnosis of PTSD, which it was noted the veteran found very 
disappointing as his PTSD claim was pending with VA and the 
veteran indicated that he could use the money.

The veteran was seen by a second VA psychiatrist in June 2004 
(as the veteran had requested a referral after the first 
psychiatrist refused to diagnose him with PTSD), who 
diagnosed him with an adjustment disorder.  

In June 2004, the social worker once again found that despite 
the veteran's strong wish for a diagnosis of PTSD he did not 
meet the criteria.  She noted that while the veteran's in-
country experience in Vietnam was the most significant 
experience in his life, it was a non-combat detail that 
lacked the unique trauma characteristics that distinguishes 
the PTSD veteran.  For example, rather than intrusive re-
experiencing, the veteran's recall was more descriptive of an 
obsession; there was an absence of the avoidance 
characteristics and an over identification with trauma 
victims; and the veteran's hyper-arousal was more 
characteristic of general anxiety.  Additionally, the 
clinicians who had had contact with the veteran noted a 
strong Axis II interaction in the veteran's presentation

In September 2004, the veteran met with the VA PTSD Clinical 
team (which consisted of two psychiatrists and a social 
worker), and it was explained to the veteran why he did not 
fit the criteria for a diagnosis of PTSD.

While the veteran believes that he has PTSD, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite diagnosis of PTSD.  


Given his inability to obtain a diagnosis of PTSD through VA, 
the veteran sought out a private opinion.

In November 2004, the veteran reported that he had depression 
and PTSD to a private social worker.  It was noted that the 
veteran had not worked since September 11, 2001, as the body 
bags really got to him and triggered war memories.  A 
diagnosis of PTSD was listed on the treatment record, but the 
social worker gave no explanation of how the veteran met the 
DSM-IV criteria for PTSD.

In August 2005, the veteran was seen by a staff psychiatrist 
at the Ozark Guidance Center.  The treatment record provided 
no discussion of PTSD, aside from the veteran's comment that 
his wife did not understand about PTSD.  Nevertheless, and 
without explanation, the psychiatrist assessed the veteran 
with PTSD, marijuana abuse, and marital conflict.

In May 2006, a psychiatrist from the Ozark Guidance Center 
wrote a letter on the veteran's behalf.  She indicated that 
the veteran had depression and flashbacks from the Vietnam 
War "where he saw active combat and experienced getting 
fired at."  She also noted that the veteran had reported 
anxiety and avoidance of crowds, paranoia, and ideas of 
reference; as well as bizarre dreams of the war, difficulty 
sleeping, difficulty concentrating, and exaggerated startle 
response.  She opined that the veteran's symptoms met the 
criteria for PTSD and depression.

In this case, several conflicting medical opinions have been 
presented regarding whether the veteran actually meets the 
criteria for PTSD.  While the Board may not ignore a medical 
opinion, it is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases; 
rather, it is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it supplies 
an adequate statement of its reasons or bases, it may assign 
greater probative weight to one medical opinion than to 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, the veteran's diagnosis of PTSD by the private 
psychiatrist was based on his having had "active combat 
exposure" while in Vietnam.  However, the veteran was never 
awarded any kind of medal that is indicative of combat, and 
no specific combat events were ever described by the veteran.  
As such, the evidence fails to show that the veteran was ever 
in fact exposed to combat.  

The veteran has reported several incidents that he felt were 
stressful from his time in Vietnam, but they have not been 
the basis for a diagnosis of PTSD.  Indeed, the VA 
psychiatrists and the VA social worker who treated him were 
all aware of these experiences; but nevertheless repeatedly 
found that the veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  

Research did confirm that a B-52 crashed at Castle AFB while 
the veteran was stationed there (although there was only one 
B-52 crash at Castle AFB that was of record, not three as 
suggested by the veteran).  However, the private diagnosis 
was based on combat exposure, and this plane crash was in the 
United States.  Therefore, no diagnosis of PTSD has been 
based on a stressor that is related to a plane crash.

The VA psychiatrists provided specific rationales for why the 
veteran did not in fact meet the criteria for a diagnosis of 
PTSD.  For example, in June 2004 it was explained that rather 
than intrusive re-experiencing, the veteran's recall was more 
descriptive of an obsession; the veteran had an absence of 
the avoidance characteristics, an over identification with 
trauma victims; and his hyper-arousal was more characteristic 
of general anxiety.

Conversely, the private opinion is based on unsubstantiated 
information and there is no indication that the specific 
factors established in the DSM-IV were used in reaching the 
diagnosis.

Given that a more in depth explanation was provided by the VA 
medical staff (consisting of multiple psychiatrists and 
therapists) for its conclusion that the veteran did not meet 
the criteria for PTSD, than was provided by the single 
private psychiatrist who found the veteran did have PTSD, 
greater weight is attributed to the medical conclusion that 
the veteran's symptomatology does not meet the criteria for 
PTSD.

Therefore, the preponderance of evidence is against the 
veteran's claim and it is accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in August 2003, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  

VA and private treatment records have been obtained as were 
service treatment and personnel records.  The veteran was 
also provided with a stressor form, which he completed and 
returned; and several statements were received.  While the 
veteran was not specifically provided with a VA examination, 
an examination is not warranted in this case, as the veteran 
was seen on numerous occasions by VA psychiatrists who 
provided medical opinions.  As such, an additional 
examination would be duplicative.  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


